               Case 2:18-cr-00191-MCE Document 77 Filed 03/17/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-00191-MCE
12                                 Plaintiff,     STIPULATION REGARDING
                                                  EXCLUDABLE TIME PERIODS UNDER
13                          v.                    SPEEDY TRIAL ACT; ORDER
14 DAVID LYNN DEVOY,                              DATE: March 18, 2021
                                                  TIME: 10:00 a.m.
15                                 Defendant.     COURT: Hon. Morrison C. England, Jr.
16

17                                           STIPULATION

18        1.       By previous order, this matter was set for status on March 18, 2021.

19        2.       By this stipulation, the defendant now moves to continue the status

20 conference until May 27, 2021, at 10:00 a.m., and to exclude time between March 18,
21 2021, the previously set status hearing, and May 27, 2021, under Local Code T4.

22        3.       The parties agree and stipulate, and request that the Court find the

23 following:

24                 a)    The government has represented that the discovery associated with

25        this case includes law enforcement reports, photographs, and several hours of audio

26        and video recordings. All of this discovery has been either produced directly to

27        counsel and/or made available for inspection and copying.

28                 b)    Although the indictment in this case was returned on September 20,


     STIPULATION REGARDING EXCLUDABLE TIME         1
30   PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00191-MCE Document 77 Filed 03/17/21 Page 2 of 3


 1        2018, counsel for the defendant was not appointed in this case until August 15,

 2        2019. In November 2019, counsel for the defendant requested additional follow up

 3        discovery related to his client. The United States produced responsive discovery on

 4        December 5, 2019.

 5               c)      Counsel for defendant desire additional time consult with his client,

 6        review the discovery, conduct defense investigation, and otherwise prepare for trial.

 7        Counsel’s ability to meet with his client and conduct defense investigation has been

 8        slowed by the on-going COVID-19 pandemic.

 9               d)      Counsel for defendant believe that failure to grant the above-requested

10        continuance would deny him the reasonable time necessary for effective

11        preparation, taking into account the exercise of due diligence.

12               e)      The government does not object to the continuance.

13               f)      Based on the above-stated findings, the ends of justice served by

14        continuing the case as requested outweigh the interest of the public and the

15        defendant in a trial within the original date prescribed by the Speedy Trial Act.

16               g)      For the purpose of computing time under the Speedy Trial Act, 18

17        U.S.C. § 3161, et seq., within which trial must commence, the time period of March

18        18, 2021, to May 27, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

19        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

20        by the Court at defendant’s request on the basis of the Court’s finding that the ends

21        of justice served by taking such action outweigh the best interest of the public and

22        the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:18-cr-00191-MCE Document 77 Filed 03/17/21 Page 3 of 3


1         4.       Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5

6    Dated: March 15, 2021                             PHILLIP A. TALBERT
                                                       Acting United States Attorney
7

8                                                      /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
9                                                      Assistant United States Attorney
10

11
     Dated: March 15, 2021                             /s/ MICHAEL CHASTAINE
12                                                     MICHAEL CHASTAINE
                                                       Counsel for Defendant
13                                                     David Lynn Devoy
14

15                                             ORDER
16        IT IS SO ORDERED.
17

18        Dated: March 16, 2021
19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME         3
30   PERIODS UNDER SPEEDY TRIAL ACT
